In an action pursuant to Debtor and Creditor Law article 10 to set aside a transfer of real property, the defendant Muriel Kittay appeals from an order of the Supreme Court, Nassau County (Brucia, J.), dated June 1, 1994, which denied her motion, denominated as one for renewal, but which was, in effect, for reargument of the plaintiff’s motion for summary judgment.
*645Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
The appellant did not demonstrate a valid excuse for her failure to produce the affidavits purportedly containing new evidence upon her unexplained 12-month delay in moving to renew. Therefore, her motion was actually one for reargument, the denial of which is not appealable (see, Robinson v Laurent, 205 AD2d 517, 518). Bracken, J. P., Joy, Friedmann and Florio, JJ., concur.